Exhibit A
TIME RECORDS - CHARLES M. (LARRY) SAMUEL
Rittenberg, Samuel & Phillips, L.L.C.

    Date       Narrative                                                       Hours    Rate      Amount
 04/11/2017    Review and Revise: Motion to Substitute Counsel                  0.25   $400.00    $100.00
 04/12/2017    Revise: Motion to Substitute Counsel                             0.17   $400.00     $68.00
 04/13/2017    Revise: Motion to Substitute Counsel                             0.50   $400.00    $200.00
 04/27/2017    Review Decision (District Court)                                 0.75   $400.00    $300.00
 05/05/2017    Review Correspondence or Email re Notice of Appeal               0.25   $400.00    $100.00
 05/11/2017    Review Order Granting Motion to Substitute Counsel               0.17   $400.00     $68.00
 05/15/2017    Review Correspondence or Email re Motion to Dismiss              0.17   $400.00     $68.00
 05/16/2017    Review Correspondnece or Email re Motion to Dismiss              0.17   $400.00     $68.00
 10/19/2017    Review Brief                                                     0.50   $400.00    $200.00
                                                                 TOTAL 2017:    2.93   $400.00   $1,172.00
               Correspondence or email: Co-Counsel re May 3 Fifth Circuit
 04/25/2018    Argument                                                        0.25    $400.00   $100.00
 09/27/2018    Review dection (Fifth Circuit)                                  0.50    $400.00   $200.00
 10/04/2018    Telephone Call: Co-Counsel Re: Petition for Rehearing           0.25    $400.00   $100.00
               Review Petition for Rehearing Correspondence or email: Co-
 10/05/2018    Counsel                                                         0.75    $400.00   $300.00
 11/14/2018    Telephone Call: Co-Counsel re: Status of appeal                 0.25    $400.00   $100.00
                                                                 TOTAL 2018:   2.00    $400.00   $800.00
               Review Correspondence or Email Correspondence or email: Co-
 02/05/2019    Counsel re Stay                                                 0.25    $400.00   $100.00
               Review Correspondence or Email Correspondence or email: Co-
 02/07/2019    Counsel re Stay                                                 0.25    $400.00   $100.00
               Correspondence or email: CO-Counsel Review Correspondence
 04/04/2019    or Email                                                        0.25    $400.00   $100.00
                                                                 TOTAL 2019:   0.75    $400.00   $300.00
               Correspondence or email: Co-Counsel re U.S. Supreme Court
 03/05/2020    argument                                                        0.17    $400.00    $68.00
               Correspondence or email: Co-Counsel re U.S. Supreme Court
 06/29/2020    decision                                                        0.17    $400.00    $68.00
 06/30/2020    Review U.S. Supreme Court decision                              0.75    $400.00   $300.00
                                                                 TOTAL 2020:   1.09    $400.00   $436.00

                                                         TOTAL 2017 - 2020:    6.77    400.00    $2,708.00
